Tilson, Judge:
In this appeal counsel for the respective parties have agreed that the market values or prices at or about the date of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, are the values found by the appraiser, less any ampunt added under duress.
*602Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.